United States Court of Appeals
                                                                      Fifth Circuit
                                                                   F I L E D
                    UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                     August 17, 2006

                        _______________________                Charles R. Fulbruge III
                                                                       Clerk
                              No. 05-60836
                            Summary Calendar
                        _______________________

                           HOLCIM (US), INC.,

                                                               Petitioner,

                                  versus

         DIRECTOR, OFFICE OF WORKER’S COMPENSATION PROGRAMS,
                       US DEPARTMENT OF LABOR,

                                                               Respondent.



                   Petition for Review of an Order
                     of the Benefits Review Board
                            No. 2:07-168295


Before JONES, Chief Judge, and JOLLY and OWEN, Circuit Judges.

PER CURIAM:*

            Petitioner Holcim (US), Inc. (“Holcim”) argues that the

Benefits Review Board (“Board”) erroneously denied its motion for

a stay of an award pending appeal.         Holcim contends that, because

it does not have a legal remedy to recoup benefits paid in the

event the award is later overturned on appeal, see Lennon v.

Waterfront Transp., 20 F.3d 658, 661-62 (5th Cir. 1994), it will

suffer irreparable injury.       Holcim’s contention is foreclosed by

Rivere v. Offshore Painting Contractors, 872 F.2d 1187 (5th Cir.


     *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
1989). “Irreparable injury is demonstrated only when the compensa-

tion award may be too heavy for the employer [or insurer] to pay

without practically taking all his property or rendering him

incapable of carrying on his business, or . . . by reason of age,

sickness, or other circumstances [of the payer], a condition is

created which would amount to irreparable injury.”        Id. (citation

and quotation marks omitted).     Additionally, “[t]hat payment of

compensation might pose a problem, or even cause serious difficulty

is not enough to support a stay.      Neither is the fact that the

amount paid might be lost if the award is reversed on appeal.”       Id.

           Realizing that under the current caselaw, it cannot

prevail,   Holcim   asks   this   court   to   overturn    Rivere,    or

alternatively to overturn our precedent and allow recoupment of

benefits in the event the award is later overturned on appeal.        We

find no merit in Holcim’s requests; accordingly, the decision of

the Board denying a stay pending appeal is AFFIRMED.




                                  2